DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 10/04/2022.  Claims 1, 2, 8, 9, 15, and 16 have been amended. Therefore, Claims 1-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

1.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
3.	Regarding Step 1, Claim 1 is directed toward a process, i.e., method for intelligently guiding a customer along a service engagement path. Claim 8 is directed toward an apparatus, i.e., a computer system. Claim 15 is directed toward a non-transitory computer-readable storage medium. Thus, these claims fall within one of the four statutory categories as required by step 1. 
4.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 8 and 15 reflect essentially the same abstract features as claim 1, thus, claims 8 & 15 are abstract for the same reasons as claim 1 as specified below.  
5.	Regarding independent claims 1, 8 & 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
“determining a customer persona for the customer;”, “determining a current location of the customer in a process interaction along the service engagement path;”, “training an Artificial Intelligence/Machine Learning (AI/ML) path guidance model using a plurality of service engagement paths an example customer may take to achieve a particular resolution;”, “providing customer persona of the customer and current location of the customer along the service engagement path to an Artificial Intelligence/Machine Learning (AI/ML) path guidance model;”, “receiving intelligent guidance data from the AI/ML path guidance model, wherein the intelligent guidance data corresponds to a suggested location along the service engagement path based on the customer persona and current location of the customer along the service engagement path;”, “directing the customer to the suggested location in the service engagement path;, “determining at least one of customer persona and customer intent has changed;” and “updating the at least one of customer persona and customer intent prior to directing the customer.”
The limitations above demonstrate, independent claims 1, 6 and 11 are directed toward the abstract idea of customer engagement practices. The limitations under their broadest reasonable interpretation pertain to suggesting next best actions for a customer to follow which encompass commercial interactions, including advertising, marketing or sales activities and behaviors, managing personal behavior, including social activities, following rules or instructions, and mathematical relationships/calculations, which fall under certain methods of organizing human activity and mathematical concepts groupings of abstract ideas. See MPEP 2106.04 II 
The Applicant’s Specification emphasizes in at least ¶ 0001 the present invention is generally directed to computer systems used by a customer in engaging a service entity. More particularly, the present invention is directed to intelligently guiding a customer along a service engagement path using an AI/ML path guidance model.   

Claims 1, 8, and 15 are considered certain methods of organizing human activity because as claimed, the series of steps pertain to managing customer engagement data and subsequent steps to follow if the customer’s persona and intent have changed which can be reasonably characterized as marketing or sales activities or behaviors and following rules or instructions which falls within in certain methods of organizing human activity grouping. Also, the series of steps pertain to training an Artificial Intelligence/Machine Learning (AI/ML) path guidance model using a plurality of service engagement paths,  analyzing customer persona and current location of the customer along the service engagement path, directing the customer to the suggested location, determining customer persona/intent has changed, and updating the customer persona/intent prior to directing the customer encompasses mathematical relationships/calculations which falls within the mathematical concepts grouping. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula.  As such, claims 1, 8, and 15 recite an abstract idea.
6.	Regarding Step 2A [prong 2], independent claims 1, 8, and 15 include the following additional elements which do not amount to a practical application: 
“a computer system comprising: one or more information handling systems, wherein the one or more information handling systems include: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus; wherein the computer program code included in one or more of the information handling systems is executable by the processor of the information handling system so that the information handling system, alone or in combination with other information handling systems, executes operations comprising:” – see claims 1, 8, and 15 are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
	The other additional element of: “a computer-implemented method for intelligently guiding a customer along a service engagement path” is generally linking the use of the judicial exception to the particular technological environment or field of use, as discussed in MPEP 2106.05 (h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a computer system comprising: one or more information handling systems, wherein the one or more information handling systems include: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus; wherein the computer program code included in one or more of the information handling systems is executable by the processor of the information handling system so that the information handling system, alone or in combination with other information handling systems, executes operations comprising:” – see claims 1, 8, and 15  are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
8.	Dependent claims 2, 9, and 16 recite “determining the customer intent for engaging the service engagement path; and providing the customer intent, customer persona, and current location of the customer and the service engagement path to the AI/ML path guidance model to generate the intelligent guidance data, claims 3, 10, and 17 recite “wherein the customer intent is determined by an AI/ML customer intent model configured to determine customer intent based on one or more of: customer browsing history; customer system information; machine-to-machine telemetry between customer systems; and past resolutions of problems encountered by the customer.”, claims 4, 11, and 18 recite “wherein the customer persona corresponds to classifications identified in an unsupervised learning operation executed on historical customer service transaction data.”, claims 5, 12, 19 recite “wherein the historical customer service transaction data includes one or more of: customer entity types; customer browsing histories; time spent on a given set of webpages by customers; page fallouts; customer survey results; service paths taken by customers; and customer problems; and problem solutions.”, claims 6, 13, 20 recite “wherein the service engagement path includes locations at which various communication channels are used by the customer to contact an entity for a service request”, claims 7 and 14 recite “wherein the intelligent guidance data from the AI/ML path guidance model corresponds to a suggested location along a further service engagement path that is discontinuous with the service engagement path on which the customer is located” all serve to further narrow or describe the data necessary to carry out the judicial exception.  Accordingly, the dependent claims fail to impose any meaningful limits on integrating the abstract idea into a practical application.  Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. 



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0235240 A1) in view of Zhang (US 2021/0027338 A1).

With respect to claims 1, 8, and 15, Chang discloses 
a computer-implemented method and system (abstract, ¶ 0066: discloses a computer implemented method) for intelligently guiding a customer along a service engagement path (¶ 0066: discloses for improving customer interaction experiences.), one or more information handling systems (¶ 0027, 0066: discloses apparatus 200), wherein the one or more information handling systems include:
a processor (¶ 0027, 0066: discloses processor 202);
a data bus (¶ 0027: discloses bus 206) coupled to the processor;
and a non-transitory, computer-readable storage medium embodying computer program code (¶ 0086: discloses non-transitory computer readable media), the non-transitory, computer-readable storage medium being coupled to the data bus; 
wherein the computer program code included in one or more of the information handling systems is executable by the processor of the information handling system so that the information handling system, alone or in combination with other information handling systems (¶ 0026: discloses executing a set of instructions so as to improve customer interaction experiences.), executes operations comprising:
determining a customer persona for the customer (¶ 0029, 0067-0068: discloses at operation 602, one or more personas associated with a customer are determined by processor 202 based on customer activity on a plurality of interaction channels); 
determining a current location of the customer in a process interaction along the service engagement path (¶ 0067: discloses the customer may access a website which represents a current location corresponding to the enterprise for locating content of interest.  As such, information related to customer activity on the website such as sequence of pages visited, menus accessed on or more web pages, time spent on the web pages and other information related to the customer’s web journey may be stored as interaction data.); 
providing customer persona of the customer and current location of the customer along the service engagement path (¶ 0035-0036, 0070: discloses at operation 606, one or more customer interactions which represents current location of the customer are correlated to at least one persona based on one or more persona profiles. Features that may be fed into the prediction models include customer web journeys, customer interaction data.) to the Artificial Intelligence/Machine Learning (AI/ML) path guidance model (¶ 0036, 0071: discloses prediction models such as neural networks, decision trees, support vector, and the like.); 
receiving intelligent guidance data from the AI/ML path guidance model (¶ 0036, 0071: discloses one or more recommendations are determined for providing personalized treatment to the customer based on the predicted intent.), 
wherein the intelligent guidance data corresponds to a suggested location along the service engagement path based on the customer persona and current location of the customer along the service engagement path (¶ 0036, 0071: discloses at operation 608, intention of the customer is predicted based on the correlation of one or more customer interactions to the at least one persona.  The customer interaction data and persona information may be subjected to predictive models.); 
directing the customer to the suggested location in the service engagement path. (¶ 0037-0038, 0061, 0071-0072: discloses the personalized treatment is provided to the customer during the one or more customer interactions based on the one or more recommendations.  Providing personalized treatment involves avoiding repetition of actions already performed in concurrent or sequential interactions initiated by the customer. The personalized treatment provided to the customer creates the lowest cognitive and/or activity effort for the customer to fulfill the customer’s identified web journey. Prediction and key actionable insights such as predicting consumer intent and journey, next best action, anticipated obstacles, best course of action and the like.)
Chang does not explicitly disclose the limitations of training an Artificial Intelligence/Machine Learning (AI/ML) path guidance model using a plurality of service engagement paths an example customer may take to achieve a particular resolution; determining at least one of customer persona and customer intent has changed; and updating the at least one of customer persona and customer intent prior to directing the customer.
In the same field of endeavor, the Zhang reference discloses an interaction system that can recommend a next best action for a user and the outcome of the recommended next best action can be stored to the user data. (abstract, ¶ 0011-0014)
training an Artificial Intelligence/Machine Learning (AI/ML) path guidance model using a plurality of service engagement paths an example customer may take to achieve a particular resolution (¶ 0017, 0025: discloses the PV-MAB 130 may include one or more machine learning models.  The models may train and re-train as data is added, removed, and changed in customer data. In this way the models may train in real-time. The customer data may include profile data and journey data for customers.); 
determining at least one of customer persona and customer intent has changed (¶ 0017, 0025: discloses for a customer that has been recommended an NBA, i.e., next best action, the PV-MAB 130 which includes one or more machine learning models may periodically determine whether the customer has reached a new interaction point and generated additional customer data, modified data in the customer data, or removed data from the customer data…where the PV-MAB 130 determines that a new interaction point has occurred or otherwise determined the outcome of performing the recommended next best action with respect to the customer.); and 
updating the at least one of customer persona and customer intent prior to directing the customer (¶ 0017, 0025: discloses the process may obtain the new or updated customer data.  It should be noted the process may return to any of the steps.  The PV-MAB learns automatically based on the outcome of each recommended next best action in real-time by updating one or more customer data, behavior patterns, intent, policies, and the subsequent recommended next best action.)
As can be seen from the Zhang reference in at least abstract, ¶ 0011-0014, the state of the art suggests it was known in the prior art to perform the training, determining, and updating techniques by an interaction system to recommend a next best action for customer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and apparatus for improving customer experiences of Chang to include the training, determining, and updating techniques of Zhang to achieve the claimed invention.  As disclosed by Zhang, the motivation for the combination would have been to allow organizations to better address the needs of their customers and to help reach their goals. (¶ 0011-0014)

With respect to claims 2, 9, and 16, the combination of Chang and Zhang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, further comprising: 
determining the customer intent for engaging the service engagement path (¶ 0029, 0036: Chang discloses the processor 202 is configured to predict intention of the customer.); and 
providing the customer intent, customer persona, and current location of the customer and the service engagement path to the AI/ML path guidance model to generate the intelligent guidance data. (¶ 0036, 0038: Chang discloses examples of the features that may be fed into the prediction models may be customer keyword searches, customer click data, customer web journeys, customer interaction history, and the like. The prediction models may utilize any combination of the input features to predict the customer’s likely intents.  An integration of persona, presence, and intent data improves prediction accuracy for individual customer’s intent.)

With respect to claims 3, 10, and 17, the combination of Chang and Zhang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, 
wherein the customer intent is determined by an AI/ML customer intent model configured to determine customer intent based on one or more of: 
customer browsing history (¶ 0029, 0036: Chang discloses customer web journeys.); customer system information; machine-to-machine telemetry between customer systems; and past resolutions of problems encountered by the customer (¶ 0036: discloses customer interaction history).

With respect to claims 4, 11, and 18, the combination of Chang and Zhang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium,
wherein the customer persona corresponds to classifications identified in an unsupervised learning operation executed on historical customer service transaction data. (¶ 0031, 0033: Chang discloses determining one or more personas associated with the customer by analyzing the interaction data and profile information to identify behavioral traits exhibited by the customer during various interaction scenarios. As such, one or more behavioral traits are shared among one or more personas. Certain preferences may be common across multiple persona profiles for a customer.)

With respect to claims 5, 12, 19, the combination of Chang and Zhang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, 
wherein the historical customer service transaction data includes one or more of: customer entity types (¶ 0029: Chang discloses website corresponding to an enterprise.); customer browsing histories (¶ 0029: Chang discloses sequence of web pages visited.); time spent on a given set of webpages by customers (¶ 0029: Chang discloses time spent on webpages); page fallouts; customer survey results; service paths taken by customers (¶ 0029: Chang discloses menus accessed on one or more webpages); and customer problems and problem solutions (¶ 0029: Chang discloses whether the customers concern was resolved or not).

With respect to claims 6, 13, 20, the combination of Chang and Zhang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, 
wherein the service engagement path includes locations at which various communication channels are used by the customer to contact an entity for a service request. (¶ 0053, 0061: Chang discloses provision a variety of notifications based on the predicted customer issue, device availability, location, and predicated best mode of interaction. The apparatus 200 is configured to predict the best medium of interaction affiliated with the customer. The apparatus 200 may be caused to predict the best medium of interaction given the nature of the interaction and the determined persona, presence information, and attention information corresponding to the customer.)

With respect to claims 7 and 14, the combination of Chang and Zhang discloses the computer-implemented method and system, 
wherein the intelligent guidance data from the AI/ML path guidance model corresponds to a suggested location along a further service engagement path that is discontinuous with the service engagement path on which the customer is located. (¶ 0038: Chang discloses providing personalized treatment involves avoiding repetition of actions already performed in concurrent or sequential interactions initiated by the customer
Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more. Applicant respectfully disagrees. However, to advance prosecution, Applicant has amended the claims for clarity. Applicant respectfully asserts that these amendments render the rejections moot. Therefore, Applicant respectfully requests that the rejection be withdrawn and the claims be placed in condition for allowance.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the amendments to claims 1, 8, and 15 does not make the clamed invention any less abstract. For example, the newly amended steps of “training an Artificial Intelligence/Machine Learning (AI/ML) path guidance model using a plurality of service engagement paths an example customer may take to achieve a particular resolution;”, “determining at least one of customer persona and customer intent has changed;” and “updating the at least one of customer persona and customer intent prior to directing the customer” are a part of the abstract idea and at best further describe the steps necessary to carry out the abstract idea. As indicated in the present rejection, these limitations recite subject matter that falls within the mathematical concepts grouping and certain methods of organizing human activity grouping of abstract ideas. However, none of the recited limitations integrate the judicial exception into a practical application or provide an inventive concept. For these reasons, the rejections under 35 USC 101 are being maintained.

With Respect to Rejections Under 35 USC 102
Applicant’s arguments and amendments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629